Name: 79/31/EEC: Commission Decision of 18 December 1978 extending the period of validity of retrospective monitoring of imports into the Community of bicycle tyres and tubes from South Korea and Taiwan
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-01-13

 Avis juridique important|31979D003179/31/EEC: Commission Decision of 18 December 1978 extending the period of validity of retrospective monitoring of imports into the Community of bicycle tyres and tubes from South Korea and Taiwan Official Journal L 009 , 13/01/1979 P. 0045 - 0045****( 1 ) OJ NO L 159 , 15 . 6 . 1974 , P . 1 . ( 2 ) OJ NO L 93 , 17 . 4 . 1968 , P . 1 . ( 3 ) OJ NO L 206 , 27 . 7 . 1973 , P . 3 . ( 4 ) OJ NO L 160 , 30 . 6 . 1977 , P . 4 . ( 5 ) OJ NO L 292 , 16 . 11 . 1977 , P . 14 . COMMISSION DECISION OF 18 DECEMBER 1978 EXTENDING THE PERIOD OF VALIDITY OF RETROSPECTIVE MONITORING OF IMPORTS INTO THE COMMUNITY OF BICYCLE TYRES AND TUBES FROM SOUTH KOREA AND TAIWAN ( 79/31/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1439/74 OF 4 JUNE 1974 ON COMMON RULES FOR IMPORTS ( 1 ), AND IN PARTICULAR ARTICLE 6 THEREOF , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 459/68 OF 5 APRIL 1968 ON PROTECTION AGAINST DUMPING OR THE GRANTING OF BOUNTIES OR SUBSIDIES BY COUNTRIES WHICH ARE NOT MEMBERS OF THE EUROPEAN ECONOMIC COMMUNITY ( 2 ), AS AMENDED BY REGULATION ( EEC ) NO 2011/73 ( 3 ) AND BY REGULATION ( EEC ) NO 1411/77 ( 4 ), AND IN PARTICULAR ARTICLE 10 ( 5 ) THEREOF , CONSULTATIONS HAVING BEEN HELD WITHIN THE COMMITTEE SET UP UNDER ARTICLE 5 OF THE SAID REGULATION ( EEC ) NO 1439/74 , WHEREAS , BY DECISION 77/710/EEC ( 5 ), THE COMMISSION ESTABLISHED RETROSPECTIVE MONITORING OF IMPORTS OF BICYCLE TYRES AND TUBES FROM SOUTH KOREA AND TAIWAN ; WHEREAS THE REASONS WHICH ORIGINALLY LED THE COMMISSION TO TAKE SUCH ACTION , THAT IS TO SAY THE CONSIDERABLE PRESSURE EXERCISED BY IMPORTS INTO THE COMMUNITY OF BICYCLE TYRES AND TUBES AND THE RESULTANT THREAT OF INJURY TO COMMUNITY PRODUCERS OF LIKE OR DIRECTLY COMPETING PRODUCTS , CONTINUE TO APPLY ; WHEREAS IT IS THEREFORE NECESSARY TO PROLONG THIS RETROSPECTIVE MONITORING , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PERIOD OF VALIDITY OF DECISION 77/710/EEC IS HEREBY EXTENDED TO 31 DECEMBER 1979 . ARTICLE 2 THIS DECISION SHALL APPLY FROM 1 JANUARY TO 31 DECEMBER 1979 . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 18 DECEMBER 1978 . FOR THE COMMISSION WILHELM HAFERKAMP VICE-PRESIDENT